                     UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                           DOCKET NO. 3:07CR10

            V.                                                     ORDER

TINZLOW KENYADA MORRIS


  This MATTER is before the Court on Defendant’s Motion to Reduce Sentence re. First Step
Act (Doc. No. 95) and Motion to Appoint Counsel (Doc. No 94).

  The defendant is out of protective custody of the Federal Bureau of Prisons. Therefore, IT IS
ORDERED, that Defendants Motion to Reduce Sentence re. First Step Act (Doc. No. 95) and
Motion to Appoint Counsel (Doc. No 94 are DENIED AS MOOT.

IT IS FURTHER ORDERED that the Court’s Order (Doc. No. 97) is VACATED.

IT IS SO ORDERED.
                                      Signed: September 15, 2021




         Case 3:07-cr-00010-FDW Document 98 Filed 09/15/21 Page 1 of 1
